A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/22 has been entered.
 
The Examiner notes that claims 12 to 25 remain withdrawn from consideration.  

The rejection over Eck et al. is maintained from the previous office action.  Appli-cants’ amendment and arguments do not overcome this rejection for reasons noted in paragraph 9, below.  Also, in an effort to move prosecution forward, the Examiner has updated the prior art search and two new grounds of rejection are found below.  

Claims 1, 3 to 11 and 26 to 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear from the claimed language if the hybrid resin which is a reaction product as claimed actually requires A) and C) to be reacted with one another.  This is suggested by the language “reaction product” but is not required by the language “said organic polymer C) is prepared in the presence of said polyorganosiloxane A)”.  For prior art purposes this language will be interpreted as NOT requiring that A) and C) be reacted with one another since this is not a specific claimed requirement.  
	Also in claim 1 it is unclear if the term “oligomer” is intended to be modified by one of the preceding organic polymers, for instance “aromatic and aliphatic glycidyl-functional polymers and oligomers” or if this is intended to allow for any and all type of oligomer, which would broaden the claim incredibly.   The Examiner recognizes that breadth per se does not equate to indefiniteness but clarification as to what this intends is requested.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 to 9, 26 to 28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Eck et al.
	Eck et al. teach a silicon modified dispersion powder that is prepared by polymer-izing monomers in the presence of silicon compounds.  See the field of the invention in column 1.  This teaching corresponds to the claimed embodiment in which polymer C) is prepared in the presence of the polyorganosiloxane A).  See the bottom of column 1 which teaches “polymerization of one or more monomer in the presence of .1 to 30% by weight… of one or more organosilicon compounds… from the group consisting of… oligosiloxanes, polysiloxanes…”.  
	The various water insoluble polymers that are polymerized in the presence of the silicon compound are found in column 2, lines 8 and on, and meet the claimed organic polymer.  Of particular importance see that line 32 teaches the elected species of polyester, as does column 7, lines 26 and on.  
	Column 4, lines 38 and on, teach various silicon compounds.  This includes a specific teaching of a polysiloxanes having (OR’) groups comparable to that of formula (I).  This also teaches various alkoxysilanes that, upon condensation, will result in a comparable structure as that of formula (I).  Note that the amount of silicon compound disclosed on the bottom of column 1 overlaps to a significant extent with that claimed such that the skilled artisan would have anticipated the reaction product of A) and C) as claimed.  Alternatively, the skilled artisan would have anticipated a reaction product in which A) and C) form a reaction product.  
	Column 6, lines 36 and on, teaches that protective colloids in an amount of up to 15 wt% can be included. This specifically teaches vinyl alcohol/vinyl acetate copolymers having a content of vinyl alcohol or from 80 to 100 mol%.  This meets the requirement of an emulsifier based on a partly hydrolysed poly vinyl acetate.  
	Column 7, line 24, teaches a solids content as claimed.
	Note that no solvent is disclosed as being present such that the residual solvent requirement will be met.  
	While the above addresses each specific limitation, further evidence of anticipa-tion can be found in the working examples.
	In Example 3, 4 wt% of a partially condensed alkoxysilane (such that the product will meet claimed formula (1)) and methacryloxypropyltrimethoxysilane are present during the polymerization of vinyl acetate.  This occurs in the presence of a polyvinyl alcohol with a hydrolysis number of 140 (such that it is partially hydrolyzed and meets the claimed emulsifier).  The resulting solids content is 57 wt%.  
	This differs from that claimed only in that the amount of the silicon compound is slightly lower than that claimed.  This difference, though, would have been immediately envisioned by the skilled artisan from the teachings in column 1, line 64, which allow up to 30 wt% of the silicon compound.  Note further that column 7, line 12, teaches a pre-ferred upper value of 20 wt% such that the skilled artisan would have anticipated such an amount.  In this manner the requirement of claim 1 is anticipated.
	This polyvinyl acetate meets component C) as found in amended claim 1 as well as claim 28.
	For claim 4 again see column 6 which teaches 80 to 100 mol% of alcohol units.  
	For claim 5 the polyvinyl alcohol used in Example 3 meets this requirement.
	For claim 6 see column 6, lines 24 and on, which teaches the addition of such emulsifiers.
	For claim 7, note that the composition as claimed is the same as that found in Eck et al. such that any properties that are inherently associated with the claimed dispersion will likewise be met by the dispersion in Eck et al.  Products of identical chemical composition cannot have mutually exclusive properties.  A chemical compo-sition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  If applicants are of the position that the prior art does not, in fact, possess the same properties as the claimed composition, the claimed composition should be amended to distinguish itself from the prior art. 
	For claim 8 note that Example 3 meets this requirement.  
	For claim 9 see the dispersing agents in column 6, lines 25 and on, that meet this requirement.  Also see the initiators at the top of column 6 (and used in Example 3) that meet this requirement.  Column 8, lines 5 and on, teach fillers.
	For claims 26 and 27 see the various uses for the dispersion as found in column 8, lines 25 and on, which specifically includes adhesives and coating compositions.
	
Claims 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Eck et al.
	For claim 3, Eck et al. teach various organic polymer components that meet this requirement, albeit not to the level of anticipation (considering the rest of the claimed limitations). See for instance column 3, line 13, which teaches the optional presence of (meth)acrylic acids in the vinyl polymers prepared therein.  From this one having ordinary skill in the art would have found such groups in the organic polymer therein obvious.
	For claim 10 note that the addition of these particular additives are not found in Eck et al.  Note, though, that the utilities found in Eck et al. in column 8, lines 25 and on, would suggest the desirability of such additives.  For instance paints, plasters and cements can be subject to outdoor exposure such that the presence of an additive that would reduce wear and undesired growth would be obvious to the skilled artisan.  From this the addition of additives such as fungicides and algicides would have been obvious, in an effort to take advantage of the known benefits and properties thereof. 
	For claim 11, the Examiner notes that Eck et al. do not specifically teach such a particle size.  Rather column 7, line 50 and on, teaches that variation in the powder particles allows for optimization for the particular field.  This suggests that properties such as particle size can be adjusted depending on the final intended use.  Furthermore the skilled artisan would recognize that certain particle sizes are desirable for uses such as mortars and plasters.  As such adjusting the particle size of the final product, in an effort to optimize the final powder in Eck et al. for its intended use, would have been obvious to the skilled artisan, and well within routine experimentation and optimization.

Applicants’ traversal of the rejections over Eck et al. is not persuasive.  Again applicants argue a C-O-Si-O-Si linkage that simply is not present in the claims.  While this may occur when a reaction between A) with hydroxyl groups and C) containing hydroxyl groups, this is not at all a required connection when said organic polymer C) is prepared in the presence of the polyorganosiloxane A).  
	Applicants note that Eck discloses Si containing monomers that react to form a graft copolymer but this is not excluded by the claims.  Regarding applicants’ position that Example 3 fails to disclose or suggest the claimed reaction between A) and C), the Examiner again notes that this is not a claimed limitation.  

Claims 1, 3 to 10, 26 to 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tseitlin et al. in view of Bunge et al. or Sandmeyer et al.
	Tseitlin et al. teach organic-inorganic hybrid binder in which a -OH containing polymer is reacted with the hydrolysis product of an organooxysilane. See the teachings in paragraph 15.  This corresponds to the claimed reaction product of A) and C).  This organic-inorganic hybrid is dispersible (paragraph 17).  
	Paragraph 25 teaches that monomeric organooxysilane is first hydrolyzed to a silanol, condenses into polysiloxane and then partially reacts with the hydroxyl of the polyol.  Paragraph 22 teaches preferred silane monomers that include methyltriethoxy-silane which will result in a polyorganosiloxane meeting formula (I).  See the various polymers found in claim 18 and note that they meet the claimed component C) as a polyether, an oligomer and a polyvinyl resin, as well as meeting claim 28 (polyvinyl alcohol).  Paragraph 31 teaches a solids content of from 30 to 50 wt%.
	Of particular importance consider the working examples in Tseitlin et al.  Poly-vinyl alcohol, a claimed component C), is reacted with a silane condensate correspond-ing to A).  This occurs in amounts of C) and A) that meet that claimed, with a solids content that meets that claimed.  There is no solvent in these dispersions such that it meets the claimed residual solvent requirement.  
	This differs from that claimed in that 1) the silane condensate has a correspond-ing “a” value of 0 and 2) it does not contain a hydrolysed polyvinyl acetate emulsifier.
	Regarding the first difference note that paragraph 22 teaches, as one of two preferred silanes, methyltriethoxysilane such that the skilled artisan would have immediately envisioned the working examples using methyltrimethoxysilane in place of the tetraethoxysilane shown.
	With regard to the second difference, please see paragraph 34 which teaches the presence of emulsifiers.
	Bunge et al. teaches silicone emulsions that contain polyvinyl alcohol as an emulsifying agent are well known.  This reference teaches that silicone emulsions using PVA having a degree of hydrolysis of at least 90% results in a glossy cured coating and/ or a cured coating having improved water resistance.  See column 2, lines 50 to 55.  
	Sandmeyer et al. also teaches aqueous silicone emulsions.  Paragraph 156 teaches that polyvinyl alcohol having 5 to 50, preferably 8 to 20% acetate units can be used as an emulsifier.
	As such one having ordinary skill in the art, upon reading that an emulsifier can be added to the aqueous system of Tseitlin et al. and having knowledge of the benefits and properties of emulsifiers, would have been motivated to select a known and useful emulsifier such as a partially hydrolyzed polyvinyl acetate, disclosed by Bunge et al. and Sandmeyer et al. as being known and useful emulsifiers in aqueous silicone systems.  Note that It is prima facie obvious to add a known ingredient to a known composition for its known function. In this manner claim 1 is rendered obvious.
	For claim 3 note that the polymers in Tseitlin et al. contain -OH groups.
	For claims 4 and 5 see column 8, lines 10 to 40, in Bunge et al. and paragraph 156 of Sandmeyer et al.
	For claim 6, note that emulsifiers are commonly used in combination in an effort to optimize the properties of the resulting dispersion such that one having ordinary skill in the art would have been motivated to use an additional emulsifying agent in the dispersion of Tseitlin et al. with the expectation of obtaining useful and predictable results.
	For claim 7 note that such a flash point would have been expected from the composition of Tseitlin et al. since the components therein all meet this requirement.  On the other hand, the skilled artisan would have found such a flash point to have been obvious, as a lower flash point would have a deleterious effect on the utility of the coating composition therein.
	For claim 8 note that adjusting the amount of emulsifier in the system of Tseitlin et al. would have been obvious to the skilled artisan, in an effort to optimize and balance the properties of the results aqueous dispersion without using more emulsifier than necessary.
	For claims 9 and 10 see the various additives found in paragraph 34 of Tseitlin et al. which include fungicides and mold inhibitors.
	For claims 26 and 27 see paragraph 2 which teaches using the composition of Tseitlin et al. as a coating.
	For claim 28 again note that polyvinyl alcohol is a preferred -OH containing polymer in Tseitlin et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.



Mgm
12/9/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765